Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In claim 6, line 2, please replace “SiO2.” With: -- SiO2--.
This amendment merely corrects an obvious typographical error and does not materially affect the scope or meaning of the instant claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment overcomes the rejection for indefiniteness of the claims made in the last office action.  No remaining objections or rejections remain.  The examiner notes the phrasing of claims 3, 4, 14 and 15 with respect to “heat-treated Na-Y zeolite” and its meaning is clearly defined in the instant specification within the limits of the English language.  Just as a “post-doctoral student” is different (and even exclusive of) in meaning from a “doctoral student” despite being grammatically similar; consistent with the instant specification the term “heat-treated Na-Y zeolite” is construed as materially different in scope and meaning in comparison to “Na-Y zeolite”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732